United States Securities and Exchange Commission Washington, DC20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 ZONES, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: o Fee paid previously with preliminary materials: oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On December 2, 2008, Zones, Inc. issued the following press release: ZONES, INC. ANNOUNCES END OF ADDITIONAL GO-SHOP PERIOD WITH NO ADDITIONAL TAKEOVER PROPOSALS RECEIVED Auburn, Wash., December 2, 2008 – Zones, Inc. (the Company, or ZonesTM) (NASDAQ: ZONS) announced today the conclusion of the additional go-shop period contemplated by the amended merger agreement between Zones and Zones Acquisition Corp., a Washington corporation owned by Firoz Lalji, the Companys Chief Executive Officer, Chairman of the Board and majority shareholder.During the additional go-shop period, Zones was permitted to initiate, solicit, encourage and enter into and maintain discussions or negotiations regarding competing takeover proposals. The Company was assisted in this process by Cascadia Capital, LLC, the independent financial advisor to the special committee of the Zones Board of Directors. During the additional go-shop period, Cascadia Capital, LLC contacted six potential transaction partners, none of which expressed interest in pursuing a transaction likely to lead to a takeover proposal as an alternative to the transaction contemplated by the amended merger agreement. As a result, no party has qualified as an excluded party under the terms of the amended merger agreement, and the amended merger agreement now restricts the Companys ability to, among other things, solicit or engage in negotiations regarding competing takeover proposals. In light of the conclusion of the additional go-shop period and the absence of any excluded party, and unless Zones receives an unsolicited superior proposal prior to obtaining shareholder approval for the merger, Zones intends to continue working with Zones Acquisition Corp. to complete the merger in a timely manner, subject to satisfaction of the conditions set forth in the amended merger agreement. About Zones, Inc.
